--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4

DATED DECEMBER 21, 2012






 






ALAMO ENERGY CORP.


and


NORTHDOWN ENERGY LIMITED


and


AIMWELL ENERGY LIMITED



 






_____________________________________________
 
NOVATION AND AMENDMENT OF
 
PARTICIPATION AGREEMENT
 
REGARDING PETROLEUM EXPLORATION
 
AND DEVELOPMENT LICENCE PEDL 245
 
DATED 14th OCTOBER, 2008
_____________________________________________
 

 
 
 
1

--------------------------------------------------------------------------------

 
THIS NOVATION AND AMENDMENT AGREEMENT is made the  21st day of December 2012


 
BETWEEN



(1)  
ALAMO ENERGY CORP., a company registered in Nevada (registered number CIK#:
0001360334), with a mailing address of 10575 Katy Freeway, Suite 300, Houston,
Texas, 77024, USA (“Alamo”);



(2)  
NORTHDOWN ENERGY LIMITED, a company registered in England (company number
07768741) whose registered office is at Oldfield House, Oldfield Road, London,
England, SW19 4SD (“Northdown”); and



(3)  
AIMWELL ENERGY LIMITED, a company registered in England (company number
05822509) whose registered office is at 10 Rosebery Avenue, Harpenden, Herts,
AL5 2QP (“Aimwell”).



each being hereinafter referred to individually as a “Party” and collectively as
the “Parties”.


WHEREAS


(A)
Alamo Energy Corp. (“Alamo”), Northdown Energy Limited (“Northdown”) and Aimwell
Energy Limited (“Aimwell”) are parties to a Letter Agreement  dated 11th
January, 2010, relating to their Participation in Petroleum Exploration and
Development Licence PEDL 245 as amended and novated on 14th November,  2011(the
“Participation Agreement”).



(B)
Alamo, Northdown and Aimwell are licensees of Petroleum Exploration and
Development Licence PEDL 245 Blocks TQ26, TQ36, TQ46 and TQ56 dated 14th
October, 2008 (the “Licence”) and are parties to a Joint Operating Agreement for
UK Onshore Petroleum Exploration and Development Licence No. PEDL 245 Blocks
TQ26, TQ36, TQ46 and TQ56 dated 14th November, 2011 (the “JOA”).



(C)
Pursuant to a Sale and Purchase Agreement of even date herewith (the SPA”),
Alamo agreed, inter alia, to assign and transfer to Northdown, the Transferred
Interest (as defined in the SPA); and the Alamo/Aimwell Carry (as defined in
Clause 2 (ii) of the Participation Agreement) (the “Alamo/Aimwell Transferred
Carry”).



(D)
The assignment and transfer of the Transferred Interest is perfected, inter
alia, by this agreement, a novation of the JOA, a Deed of Assignment of the
Licence and a Deed of Interest Assignment.



(E)
This Novation and Amendment Agreement sets out the agreement of Alamo, Aimwell
and Northdown  (together the “Parties” and individually a “Party”) in respect of
certain matters, as herein specified, relating to the Participation Agreement.



(F)  
In consequence of the matters referred to in Recital (C) above, Alamo wishes, to
assign and transfer to Northdown, the Alamo/Aimwell Transferred Carry; and
Northdown wishes to accept the Alamo/Aimwell Transferred Carry upon and subject
to the terms and conditions herein contained.

 
NOW THEREFORE IT IS HEREBY AGREED as follows:


1.
Words and phrases used in this Novation and Amendment Agreement shall, unless
specifically defined herein or the context otherwise requires, bear the same
meaning as set out in the Participation Agreement.



2.
With effect  on the date hereof (the “Effective Novation Time”), each Party
severally agrees that:



2.1.1
Alamo shall cease to be a party to the Participation Agreement and Northdown
shall assume the liabilities, perform the obligations and be entitled to the
rights and benefits under the Participation Agreement in the place of Alamo in
respect of the Alamo/Aimwell Transferred Carry;



 
2

--------------------------------------------------------------------------------

 
 
2.1.2
Northdown undertakes and covenants as a separate obligation with each Party to
assume, observe, perform, discharge and be bound by all liabilities, duties and
obligations of Alamo in respect of the Alamo/Aimwell Transferred Carry arising
under the Participation Agreement in the place of Alamo whether actual, accrued,
contingent or otherwise and whether arising on, before or after the Effective
Novation Time and to be bound by the Participation Agreement as if Northdown had
at all times been a party to the Participation Agreement in place of Alamo in
respect of the Alamo/Aimwell Transferred Carry;



2.1.3      
Each Party (other than Alamo) shall each release and discharge Alamo from the
observance, performance and discharge of each of the liabilities and obligations
assumed by Northdown in respect of the Alamo/Aimwell Transferred Carry and
Northdown hereby undertakes in respect of the Alamo/Aimwell Transferred Carry,
to fully indemnify and hold harmless each such Party (solely so far as concerns
the Participation Agreement or any such side agreements, as defined in Clause
2.1.4 to which it is a party) in respect of any claims, fines, proceedings,
injury, cost (including legal cost) loss, damage, or expense for which Alamo
would have been liable but for the release and discharge referred to herein;



 
2.1.4
Clauses 2.1.1, 2.1.2 and 2.1.3 of this Amendment and Novation Agreement shall
also apply, as they apply to the Participation Agreement, in relation to any
other agreement, instrument or document between or binding upon Alamo and any or
all of the other Parties (and no other person or persons) (a "side agreement"),
if and to the extent that the side agreement in question relates to any of the
rights, liabilities and obligations affected by Clauses 2.1.1, 2.1.2 and 2.1.3
of this Amendment and Novation Agreement.



2.2
Notwithstanding the foregoing provisions of Clause 2.1, Alamo shall be bound and
continue to be bound by this Clause 2.2 (which shall take effect as an agreement
separate and independent from the Participation Agreement and/or any side
agreement), to observe and perform such duties of confidentiality and non
disclosure owed to the other Parties and as would have been applicable to it
under the Participation Agreement or any side-agreement had it continued to be
Party, in respect of the Transferred Interest and the Alamo/Aimwell Transferred
Carry, to those agreements.



2.3
This Amendment and Novation Agreement shall be treated as constituting all
actions, confirmations, consents and undertakings required of the Parties under
the Participation Agreement and/or any side-agreement for the purpose of giving
effect to the transfer to Northdown of the Alamo/Aimwell Transferred Carry.



3.
With effect from the date hereof, the following amendments are made to the
Participation Agreement:

 
 
3.1
The last paragraph of Clause 1 shall be deleted and replaced with the following:



“ For the purposes of this letter agreement, “Percentage Interest” has the
meaning set out in the Joint Operating Agreement for UK Onshore Petroleum
Exploration and Development Licence No. PEDL 245 Blocks TQ26, TQ36, TQ46 and
TQ56 dated 14th November, 2011.”
 
 
3.2
Clause 2 of the Participation Agreement shall be deleted and replaced with the
following:

“2.
(i)          
The Alamo/Aimwell Carry shall be combined with the Northdown/Aimwell Carry and
all references to the “Alamo/Aimwell Carry” shall be construed as a reference to
the Northdown/Aimwell Carry with effect from the date of the Amendment and
Novation Agreement dated December 21, 2012.



 
(ii)
Northdown shall pay all of Aimwell’s 10.00% Percentage Interest share of all
costs, expenses, liabilities and obligations (including without limitation,
Licence obligations, Licence rentals, manpower costs, well costs, seismic and
other technical data costs) arising in respect of operations jointly conducted
in respect of the Licence (“Joint Operations”) until the date that a Field
Development Plan is formally approved by the UK Secretary of State for the
development of a discovery of petroleum in the Blocks comprised in the Licence
(the “Northdown/Aimwell Carry”).



 
3

--------------------------------------------------------------------------------

 
 
(iii)
Northdown shall be free to assign (whether by sale or farm-out or otherwise) all
or part of its Percentage Interest in each Block and the Licence provided that:



(a)  
the third party assuming the interest being granted is acceptable to DECC; and



(b)  
such third party is capable of fulfilling the obligations to be assigned under
this Agreement, including without limitation, the obligations assumed under this
Clause 2 (iii) (c); and



 
(c)
if following the date hereof,  Northdown assigns all or part of its Percentage
Interest, such assignment shall include the assignment of a corresponding
proportionate share of the  obligations in respect of Northdown/Aimwell Carry.



By way of example of the above, if Northdown assigns 50.00% of its Percentage
Interest (i.e a 45.00% Percentage Interest) to a third party (“Incoming Party”,
then 50.00% of the Northdown/Aimwell Carry, (being the payment of 5.00%
Percentage Interest share of Aimwell’s total 10.00% Percentage Interest share of
all costs, expenses, liabilities and obligations (“Costs and Expenses”) arising
in respect of Joint Operations in the Blocks) shall be paid by such Incoming
Party – the balance attributable to the Northdown/Aimwell Carry, being the
payment of 5.00% Percentage Interest share of Aimwell’s total 10.00% Percentage
Interest share of all Costs and Expenses arising in respect of Joint Operations
in the Blocks shall be paid by Northdown.


(d)  
In respect of any future assignment by Northdown of all or part of its
Percentage Interest and a corresponding proportionate share of the
Northdown/Aimwell Carry to a third party, Northdown shall remain liable to
Aimwell for any failure or default on the part of such third party to pay the
corresponding proportionate share of the Northdown/Aimwell Carry assigned to
such third party.



 
(e)
Northdown shall procure that in respect of any assignment of  all or part of its
Percentage Interest, it will procure that the assignee of such interest enters
into a legally enforceable agreement with the other parties to this Agreement in
respect of the obligations assumed under this Clause 2 (iii).”

 
3.3
Clause 3 of the Participation Agreement shall be deleted and replaced with the
following:



 
“3.
Aimwell shall, subject to any necessary Government and partner consents, have
the right to assign (whether by sale or farmout or otherwise) all or part of its
Percentage Interest in each Block and the Licence. The assignment of all or part
of Aimwell’s Percentage Interest shall also include the assignment of Aimwell’s
right to and Northdown’s corresponding obligations (and rights) in respect of,
the Northdown/Aimwell Carry; corresponding, in each case, with Aimwell’s
Percentage Interest assigned.”



By way of example of the above, if following the date hereof: Aimwell assigns
50.00% of its Percentage Interest (i.e a 5.00% Percentage Interest) to a third
party (“Incoming Party”):


(a)  
then 50% of the right to (together with the corresponding obligation in respect
of) the Northdown/Aimwell Carry, (being the payment of all of the Incoming
Party’s total 5.00% Percentage Interest share of all Costs and Expenses arising
in respect of Joint Operations in the Blocks) shall also be assigned to such
Incoming Party and Northdown shall pay all of such Incoming Party’s 5.00%
Percentage Interest share of all such Costs and Expenses arising in respect of
Joint Operations until the date that a Field Development Plan is formally
approved by the UK Secretary of State for the development of a discovery of
petroleum in the Blocks comprised in the Licence;

 
(b)  
In such example, Aimwell will retain the right to 50% of the right to (together
with the corresponding obligation in respect of) the Northdown/Aimwell Carry
being the payment of all of Aimwell’s 5.00% Percentage Interest share of all
Costs and Expenses arising in respect of Joint Operations until the date that a
Field Development Plan is formally approved by the UK Secretary of State for the
development of a discovery of petroleum in the Blocks comprised in the Licence.”



 
4

--------------------------------------------------------------------------------

 
3.4           Clause 6 of the Participation Agreement is deleted and replaced as
follows:


“ The Percentage Interests and the Northdown/Aimwell Carry are as follows:
 

   
 Percentage Interest
 
 Carry
 
    Northdown   90.00%  10.00% (Northdown/Aimwell Carry)               Aimwell
 10.00%                    100.00%    

 
4.
Nothing contained herein shall prejudice the rights and obligations of Alamo
and  Northdown under the under any agreement between them in respect of the
Transferred Interest and/or the Alamo/Aimwell Transferred Carry.



5.
Subject as expressly provided in this Amendment and Novation Agreement, all
other provisions of the Participation Agreement and side agreements shall remain
in full force and effect and binding on the parties thereto, insofar as the same
are in full force and effect and binding on those parties immediately prior to
the date hereof.



6.
This Amendment and Novation Agreement may be executed in any number of
counterparts to the same effect as if the executions on the counterparts were on
a single text of this Amendment and Novation Agreement and it is hereby declared
that this Agreement shall not come into force and effect until a counterpart has
been executed and delivered by each Party. A Party shall be entitled to rely on
a copy of this Amendment and Novation Agreement signed by the other Parties and
delivered to it by facsimile transmission or electronic means (including e-mail)
until the delivery to it of an original of this Amendment and Novation Agreement
containing the original signature of the other Parties.



7.
The Parties confirm that no provision of this Amendment and Novation Agreement
is enforceable under the Contracts (Rights of Third Parties) Act 1999 by a
person who is not a party hereto.



8.
This Amendment and Novation Agreement shall be governed by and construed in
accordance with English law and each of the Parties hereby irrevocably submits
to the exclusive jurisdiction of the English courts.



 
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF the Parties have by their authorised representatives duly
executed this Amendment and Novation Agreement the day and year first above
written.
 
 
 

      /s/ Allan Millmaker     Signed for and on behalf of
ALAMO ENERGY CORP.
                /s/ R. J. P. Ross     Signed for and on behalf of
NORTHDOWN ENERGY LIMITED
                /s/ Michael Rose     Signed for and on behalf of
AIMWELL ENERGY LIMITED
                           

 
 
6

--------------------------------------------------------------------------------